Citation Nr: 1214526	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  02-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of any chest injury.

2.  Entitlement to service connection for a low back disability (previously characterized as mechanical low back pain).

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an initial rating greater than 20 percent prior to November 3, 2009, and greater than 40 percent thereafter, including on an extraschedular basis, for post-operative residuals of a right rotator cuff tear.

5.  Entitlement to an initial rating greater than 20 percent prior to November 3, 2009, and greater than 30 percent thereafter, including on an extraschedular basis, for left shoulder adhesive capsulitis.

6.  Entitlement to an initial rating greater than 10 percent for a left knee disability (previously characterized as adhesive capsulitis of the left knee).

7.  Entitlement to an initial rating greater than 10 percent for a right knee disability (previously characterized as internal derangement of the right knee).


REPRESENTATION

Appellant represented by:	Ronald Marzullo, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to October 1976 and multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Florida Army National Guard between 1976 and 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2007 and in February 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In an August 2010 rating decision, the RO assigned higher initial ratings of 40 percent for the Veteran's service-connected post-operative residuals of a right rotator cuff tear and of 30 percent for the Veteran's service-connected left shoulder adhesive capsulitis, respectively, each effective November 3, 2009.  The Veteran continued to disagree with the ratings assigned for these disabilities.  Because these ratings are the maximum schedular ratings available for these disabilities, the Board has recharacterized these issues to include entitlement to extraschedular ratings.

Unfortunately, as is explained below, the appeal is REMANDED again to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's request to reopen his previously denied service connection claim for residuals of any chest injury, his claims of service connection for a low back disability and for a cervical spine disability, and his higher initial rating claims for post-operative residuals of a right rotator cuff tear, left shoulder adhesive capsulitis, a left knee disability, and for a right knee disability can be adjudicated.

The Board notes initially that the Veteran's attorney requested that all of the currently appealed claims be remanded to the RO in January 2012 correspondence.  He stated that there were additional relevant VA outpatient treatment records available from the VA Medical Center in Tampa, Florida ("VAMC Tampa"), to include specifically a magnetic resonance imaging (MRI) scan dated on July 10, 2011, which needed to be obtained and associated with the Veteran's claims file before any of the currently appealed claims could be adjudicated.  The Board agrees, observing that it is not clear from a review of the claims file which of the Veteran's joints was examined on the July 2011 MRI scan referenced in his attorney's January 2012 correspondence.  A review of the claims file also shows that only limited VA outpatient treatment records dated through May 23, 2011, have been obtained from VAMC Tampa and associated with the claims file.  

With respect to the Veteran's service connection claim for a low back disability, the Board observes that the Veteran has contended that he incurred low back injuries both in 1985 and in 1992 while on active service in the Army National Guard (ANG).  The Veteran specifically has contended that he injured his low back in 1992 while moving computer boxes during ANG hurricane relief operations following Hurricane Andrew.  The Board's most recent remand in February 2009 focused on the additional development necessary to determine the Veteran's exact dates of ANG service and whether this was Federal or state ANG service.  According to an RO memorandum dated in May 2011 which is included in the claims file, all of the Veteran's dates of ANG service have been verified.  The Veteran's ANG dates of service include multiple periods of Federal and state ACDUTRA and INACDUTRA (as noted in the Introduction).  ACDUTRA generally is considered active service for VA purposes only when performed as full-time duty in the Armed Forces for training purposes.  See 38 U.S.C.A. § 101(22) (West 2002).  INACDUTRA generally is considered active service for VA purposes only when performed as duty (other than full-time duty) in the Reserves.  See 38 U.S.C.A. § 101(23) (West 2002).  For example, ANG service is not considered active service for VA purposes when called up by the Governor of a state to participate in state-level activities such as hurricane relief.  A review of the claims file also shows that the Veteran's most recent VA examination which addressed the contended etiological relationship between a low back disability and active service occurred in November 1999.  Given the Veteran's contentions, and given the length of time which has elapsed since this examination, the Board finds that, on remand, he should be scheduled for appropriate examination to determine the nature and etiology of his low back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for a cervical spine disability, the Board notes that the RO/AMC has denied this claim on the basis of a negative nexus opinion allegedly contained in an October 2002 VA examination report.  A review of the October 2002 VA examination report shows only that the Veteran was diagnosed as having cervical pain.  The presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran was diagnosed as having cervical pain following VA examination in October 2002, and although the Court held in Sanchez-Benitez that pain alone is not a disability for which service connection is available, no nexus opinion was requested or provided in October 2002 concerning the contended etiological relationship between the Veteran's cervical spine disability and active service, however.  Accordingly, and because this appeal is being remanded for additional development, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination which addresses the nature and etiology of his cervical spine disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for residuals of any chest injury, a low back disability, a cervical spine disability, post-operative residuals of a right rotator cuff tear, left shoulder adhesive capsulitis, a left knee disability, and/or a right knee disability at any time since his service separation.  Obtain all VA treatment records which have not been obtained already, to include specifically an MRI examination report dated on July 10, 2011, and any other records available from VAMC Tampa which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his low back and cervical spine disabilities.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, to include the specific dates (month, day, and year) when he allegedly injured his low back and cervical spine/neck, if possible.  The examiner is asked to identify any low back and cervical spine disabilities currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran was not on active service for VA purposes between August 31, 1992, and November 18, 1992, when he was in the Army National Guard working on hurricane relief operations following Hurricane Andrew.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

